Citation Nr: 1819437	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-28 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for obstructive sleep apnea (OSA), to include entitlement to service connection for OSA. 



REPRESENTATION

The Veteran represented by:     Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty from January 1986 to May 1986; from December 1990 to September 1996; from June 2004 to January 2006; from June 2007 to July 2008; from January 2009 to January 2012; and from April 2012 to April 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2017, the Veteran testified at a hearing in Montgomery, Alabama, before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  

The Board observes that, in a March 2007 rating decision, the AOJ denied the Veteran's service connection claim for obstructive sleep apnea.  The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen the claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As is explained below, new and material evidence has been received sufficient to reopen the previously denied service connection claim for obstructive sleep apnea.  

The Board notes that the Veteran filed an appeal to the Board in December 2017 on the issues of service connection for chronic cough, service connection for left hand numbness, and an increased rating claim for left shoulder tendonitis.  As these issues are not on appeal and the RO is pursuing development of these claims, the Board will not take jurisdiction over the claims. 

The Board notes that through a rating decision dated June 2017, the Veteran was granted an initial 10 percent rating for tinnitus effective January 27, 2017.  The Veteran filed a notice of disagreement in December 2017 in which he disagreed with the effective date of the tinnitus award.  As the AOJ has acknowledged receipt of this disagreement, there is no need to remand this issue for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

Further, the Board notes that the Veteran filed a "Notice of Disagreement" in February 2016 indicating that the "Notice of Disagreement" he filed in July (August) 2008 has not been addressed.  The Veteran asserts that the following claims must be addressed: swollen, stiff, and painful joints (Gulf War presumptive); bilateral leg cramps (Gulf War presumptive); muscle aches (Gulf War presumptive); irritated eyes (Gulf War presumptive); bilateral hearing loss; tinnitus; chronic cough (Gulf War presumptive); bilateral hand numbness and tingling (Gulf War presumptive); and posttraumatic stress disorder (PTSD).  

As the Veteran may be requesting to file new applications for benefits for the claims in the February 2016 statement.  Therefore, the Board does not have jurisdiction over these actions, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDINGS OF FACT

1. The evidence received since the November 2006 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for obstructive sleep apnea which may be attributable to active service.

2. The Veteran's obstructive sleep apnea is etiologically related to his service. 


CONCLUSIONS OF LAW

1. Evidence received since the November 2006 rating decision in support of the claim of service connection for obstructive sleep apnea is new and material; thus, this claim is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

2. Service connection for obstructive sleep apnea is established. 38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims 

In November 2006, the AOJ denied, in pertinent part, the Veteran's service connection claim for obstructive sleep apnea. 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran did not initiate a timely appeal of this rating decision and it became final.  He also did not submit any statements relevant to any of these claims within 1 year of this rating decision which would render it non-final for VA purposes under 38 C.F.R. § 3.156(b).  The Board notes that in August 2008, the Veteran submitted private treatment records dated from November 2006 and December 2006.  The Veteran indicated that these records were a referral from a VA treatment facility.  However, the Board finds that even though these records are dated from within one year of the November 2006 rating decision, the Board did not have notice of these records. See Turner v. Shulkin, No. 16-1171 (decided February 8, 2018) (noting that a RO may have constructive notice of a Veteran's records to trigger constructive receipt of those records to warrant consideration of the claim under 38 C.F.R. § 3.156(b)).

The claim of service connection for obstructive sleep apnea may be reopened if new and material evidence is received. Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen this previously denied service connection claim in a letter which was received by the AOJ on August 4, 2008.  New and material evidence is defined by regulation. See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen the claim of service connection for obstructive sleep apnea, the evidence before VA at the time of the prior final AOJ decision consisted of the Veteran's service treatment records, his post-service VA treatment records, and his lay statements.  The AOJ essentially found in the November 2006 rating decision that the evidence did not show that the Veteran had obstructive sleep apnea in service.  Thus, the claim was denied.

The newly received evidence includes additional VA outpatient treatment records and examination reports and additional lay statements from the Veteran.  All of this evidence is to the effect that the Veteran has obstructive sleep apnea that may be attributable to active service.  The Board observes in this regard that the Court held in Shade v. Shinseki, 24 Vet. App. 110 (2010), that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.

Thus, the Board finds that the evidence submitted since November 2006 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claims of service connection for a obstructive sleep apnea and raises a reasonable possibility of substantiating these claims.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for obstructive sleep apnea is reopened.

The Board reiterates that the Veteran applied for reopening of his obstructive sleep apnea claim in August 2008 and now finds that the Veteran is service connected.  However, the specific onset of his disability has not been established by the Board.

Service Connection

The Veteran contends that he developed obstructive sleep apnea as a result of his service.  Further, the Veteran currently uses a CPAP machine and has had to do so since 2013.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records were reviewed, as well as the Veteran's private and VA medical records, and several third party statements. 

One of the Veteran's tours of duty ended in January 2006.  He applied for service connection for "sleep disorder or sleep apnea" in March 2006.  The Veteran started receiving treatment from the VA and in May 2006 sleep apnea symptoms were noted on a VA examination.  The Veteran testified that he was seeking treatment for obstructive sleep apnea, but that a referral was placed for outside consultation.  In a VA examination in November 2006, it was noted that the Veteran's sleep study was consistent with sleep apnea syndrome.

In November 2006 and December 2006 treatment notes from Dr. T.K., hypersomnolence for several years and loud snoring was noted.  The diagnosis was obstructive sleep apnea. 

The Veteran's treatment was then paused because he was deployed from June 2007 to July 2008.  When the Veteran returned, his diagnosis was confirmed and he was started on a CPAP machine. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence supports the claim for service connection for obstructive sleep apnea.  While the Board notes that the Veteran's STRs are silent as to any treatment, diagnosis, or complaints related to obstructive sleep apnea while in service, relevant post-service treatment records reflect that the symptoms of sleep apnea were noted in May 2006, just months after the Veteran was discharged from service.  

The Board accords great probative weight to the May 2006 and November 2006 VA examiners' opinions that the Veteran had symptoms of obstructive sleep apnea.  Similarly, the Board gives great probative weight to the statement of J.H. and the Veteran's wife that they witnessed symptoms of obstructive sleep apnea during and shortly after service.  

Further, the Board gives great probative weight to the opinions of the Veteran's private doctor, dated November 2006 and December 2006, explaining that the Veteran has a diagnosis of obstructive sleep apnea.  These opinions considered the Veteran's history of symptoms, including hypersomnolence for several years.

Based on the foregoing, the Board finds that service connection is warranted for obstructive sleep apnea.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Evidence received since the November 2006 rating decision in support of the claim of service connection for obstructive sleep apnea is new and material; thus, this claim is reopened.  

Service connection for obstructive sleep apnea is established. 



______________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


